DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (Claims 1-13) and Species E (Figs 12-14) in the reply filed on 10/07/21 is acknowledged.
Claims 7, 10, and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention and/or Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/07/21.
	Claim 7 is withdrawn because claim 7 is only directed to Species B (Fig 8) or Species C (Fig 9) which were not elected. Species B (Fig 8) and Species C (Fig 9) are the only embodiments that comprise “two top side panels (Fig 8, #320a & #320b) separated by a fold line (Fig 8, #322a & #322b) from the respective side panels (Fig 8, #120a & #120b) and separated by a cut line (Fig 8, #314a & #314b) from the top panel (Fig 8, #310); two bottom side panels (Fig 8, #420a & #420b) separated by a fold line (shown in Fig 8) from the respective side panels (Fig 8, #120a & #120b) and separated by a cut line (Fig 8,  #414a & #414b) from the bottom panel  (Fig 8, #410). Therefore claim 7 is withdrawn.

.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein (i) a first side panel of said two side panels comprises two side sub-panels, (ii) a first side sub-panel of said two side sub-panels is separated from the first front panel by a fold line, (iii) the first side sub-panel is separated from the rear panel by a fold line, (iii) a second side sub-panel of said two side sub-panels has a free end and is separated from the second front panel by a fold line, (iv) a second side panel of said two side panels is a continuous panel and is separated from the first front panel by a fold line, and (v) the second side panel is separated from the second front panel by a fold line” (claim 9) 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Interpretation
	For claim 1, the examiner has interpreted the intermediary panel, the front panel, and the rear panel as follows: 


    PNG
    media_image1.png
    631
    822
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, 8, 9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 3, the following limitation: “a second and a third bottom panels are each separated from a side panel by a fold line” is unclear and confusing. Is the applicant claiming that 1 side panel has 2 bottom panels (second and third bottom panel) that are connected by a fold line? Or in the alternative, is the applicant claiming that each of the 2 side panels has 1 correspond bottom panel (second or third bottom panel) that are connected by a corresponding fold line? Further, it is unclear how the “at least four bottom panels” relate to “the first bottom panel, the second bottom panel, the third bottom panel, and the fourth bottom panel”. Are “the first bottom panel, the second bottom panel, the third bottom panel, and the fourth bottom panel” a part of the “at least four bottom panels” or are the separate? Appropriate correction is required. 



	Regarding claim 6, it is unclear if the “tab member” in claim 6 is one of the tab members claimed in claim 1 or a new tab member separate from the tab members claimed in claim 1. Further, does the support aperture receive 1 tab member from opposing directions or in the alternative 2 tab members from opposing directions?  Appropriate correction is required. 

Regarding claim 8, the following limitation is unclear and confusing: “each shelving scene comprises at least two shelf assemblies” How do the at least two shelf assemblies relate to the “at least two front shelf assemblies” already claimed in claim 1? Are the “at least two front shelf assemblies” a part of the “at least two shelf assemblies” in claim 8 or are they separate? Appropriate correction is required.

Regarding claim 8, the following limitation is unclear and confusing: “each shelving scene shares the rear panel”. Do the scenes share the rear panel or the intermediary panel? From the applicant’s specification and drawings it appears that  the scenes share the intermediary panel (Figs 12-14, #810). Appropriate correction is required. 
Regarding claim 8, the following limitation is unclear and confusing: “a first of said two opposed shelving scenes comprises a first front panel and a second of said 

Regarding claim 9, the metes and bounds of claim 9 are unclear. It is unclear what the applicant intends to in claim 9 in view of the applicant’s specification and drawings. None of the applicant’s embodiments appear to read on claim 9. It is unclear  what the two side sub-panels of the first panel is. The side sub-panels are not mentioned in the applicant’s specification or labelled in the drawings, for the following limitations are unclear “a first side sub-panel of said two side sub-panels is separated from the first front panel by a fold line, (iii) the first side sub-panel is separated from the rear panel by a fold line, (iii) a second side sub-panel of said two side sub-panels has a free end and is separated from the second front panel by a fold line, (iv) a second side panel of said two side panels is a continuous panel and is separated from the first front panel by a fold line, and (v) the second side panel is separated from the second front panel by a fold line”. Is unclear what the “first side sub panel” is, therefore it is unclear what the fold lines are relating to the first side sub panel. It is unclear what the “second side sub-panel” is therefore it is unclear what the fold lines of the second sub panel are”. The examiner suggests that the applicant label each element (i.e. first side panel, first side sub-panel, second side sub-panel, second panel, fold lines, etc) mentioned in claim 9 in the applicant’s specification and drawings. Appropriate correction is required.  

Claims 5 and 11 are rejected as being dependent upon a rejected base claim. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Virvo WO2008/127499.

Regarding claim 1, Virvo discloses a display comprising:
(a) an intermediary rear panel (Fig 1, #108) or (Fig 1, #108 & #101) comprising at least two support apertures (Fig 1, #127);
(b) two side panels (Fig 1, #107 & #102);
(c) a front panel (Fig 1, #106)
(d) a rear panel (Fig 1, #103); and
(e) at least two front shelf assemblies (Fig 1, #139, #141, #123), each front shelf assembly (Fig 1, #139 & #141) comprising

wherein (i) each support aperture (Fig 1, #127) can receive a tab member (Fig 1, #123), the intermediary panel (Fig 1, #108) is separated from at least one of said two side panels (Fig 1, #107 & #102) by a fold line (annotated Fig 1 below) (For illustrative purposes only, see Fig 8, #109), and each tab panel (Fig 1, #123) is separated from the front panel (Fig 1, #106) by a first cut line (annotated Fig 1 below).

    PNG
    media_image2.png
    682
    991
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    575
    753
    media_image3.png
    Greyscale

Regarding claim 2, Virvo discloses a display wherein (i) the shelf member panel (Fig 1, #139 or #141) is separated from the portion of the front panel (annotated Fig 1 above) by a front fold line (annotated Fig 1 below) (For illustrative purposes only, see annotated Fig 7A above), (ii) the shelf member panel (Fig 1, #139 or #141) is separated from the tab panel (Fig 1, #123) by a rear fold line (annotated Fig 1 below), (iii) the front fold line (annotated Fig 1 below) (For illustrative purposes only, see annotated Fig 7A above) is proximate to a front of the display, (iv) the rear fold line (annotated Fig 1 below) is proximate to a rear of the display, and (iv) the front fold line (annotated Fig 1 below) is parallel to the rear fold line (annotated Fig 1 below). 


    PNG
    media_image4.png
    818
    1225
    media_image4.png
    Greyscale


Regarding claim 3, as best understood, Virvo discloses the display further comprising at least four bottom panels (as shown in Fig 1), wherein (i) a first bottom panel (Fig 1, #136) is separated from the front panel (Fig 1, #106) by a fold line (as shown in Fig 1), (ii) a second (Fig 1, #137) and a third (annotated Fig 1 below) or (Fig 1, #232) bottom panels are each separated from a side panel (Fig 1, #107) or (Fig 1, #107 & #102) by a fold line (as shown in Fig 1), and (iii) a fourth bottom panel (Fig 1, #233) is separated from the rear panel (Fig 1, #103) by a fold line (as shown in Fig 1).

    PNG
    media_image5.png
    782
    1080
    media_image5.png
    Greyscale


Regarding claim 4, as best understood, Virvo discloses the display further comprising: at least two rear shelf assemblies (Fig 1, #122, #140, & #123), each rear shelf assembly comprising a portion of the rear panel (annotated Fig 1 below), a shelf member panel (Fig 1, #122 or #140), and a tab panel with a tab member (Fig 1, #123).

    PNG
    media_image6.png
    695
    1028
    media_image6.png
    Greyscale


Regarding claim 5, Virvo discloses the display wherein the at least two front shelf
assemblies (Fig 1, #139, #141, & #123) and the at least two rear shelf assemblies (Fig 1, #122, #140, & #123) form alternating, opposing shelf members (see Fig 22). 

Regarding claim 6, as best understood, Virvo discloses the display wherein the support apertures (Fig 1, #127) are configured to receive a tab member from two opposing directions.

Regarding claim 8, as best understood, Virvo discloses the display comprising two opposed shelving scenes (shown in Fig 22), wherein (i) each shelving scene comprises at least two shelf assemblies (Fig 1, #139, #141, & #123) and/or (Fig 1, #122, #140, & #123), (ii) each shelving scene shares the intermediary panel (Fig 1, 

Regarding claim 12, Virvo discloses the display wherein the display consists of a single piece of material (as shown in Fig 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Virvo WO2008/127499 in view of Dewhurst 2011/0049072.

Regarding claim 13, Virvo has been discussed above but does not explicitly teach the display wherein the material comprises corrugated cardboard.
Dewhurst teaches that it is old and well known in the art to fabricate a display from a single blank of corrugated cardboard [0006] (Also see claim 7).

. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159. The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN K BARNETT/          Examiner, Art Unit 3631